Citation Nr: 1034520	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 1952 to March 
1956.      

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his November 2008 Substantive 
Appeal (VA Form 9).  A hearing was originally scheduled for May 
2010, but the Veteran evidently requested that it be rescheduled.  
The RO rescheduled the hearing for August 2010.  However, the 
Veteran failed to report for the hearing rescheduled in August 
2010.  He has not explained his absence or requested to 
reschedule the hearing.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Veteran also submitted a notice of disagreement (NOD) with 
the RO's March 2008 rating decision that denied his claims for 
service connection for hearing loss and tinnitus.  But after 
receiving a statement of the case (SOC) concerning those 
additional claims in May 2010, the Veteran did not perfect his 
appeal of those claims by then filing a timely Substantive Appeal 
(e.g., VA Form 9 or equivalent statement).  So those claims are 
not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the present decision, the Board will reopen the new and 
material evidence claim for a low back disorder.  But the Board 
is remanding the underlying claim of service connection for a low 
back disorder to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  




FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in a 
July 1960 rating decision; although notified of the denial, the 
Veteran did not initiate an appeal.  

2.  Evidence received since the last, final July 1960 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the low back disorder issue on appeal. 


CONCLUSIONS OF LAW

1.  As to the low back disorder issue, the July 1960 rating 
decisions is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the last 
prior, final denial of the low back disorder issue in July 1960.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence issue, since the 
Board is reopening this claim, there is no need to discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act (VCAA) 
because even if, for the sake of argument, there has not been, 
this is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  In any event, with regard to new and 
material evidence, the June 2008 VCAA notice letter is compliant 
with the United States Court of Appeals for Veterans Claims 
(Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  

With regard to the underlying service connection issue, the Board 
is conducting further evidentiary development into this issue by 
way of a remand to the AMC, as discussed below.  Therefore, a 
thorough discussion of the application of the VCAA for this issue 
will be included in a subsequent Board decision, after the 
necessary development is completed by the AMC.  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a lumbosacral 
disorder in a July 1960 rating decision.  The RO notified the 
Veteran of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

In the November 2008 SOC, the RO appears to have reopened the new 
and material evidence claim and adjudicated the issue of service 
connection for a low back disorder on the merits.  Regardless of 
the RO's actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 
4, 1992).  Accordingly, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits of 
this claim.  If the Board finds that no new and material evidence 
has been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.

In the prior, final July 1960 rating decision, the RO denied 
service connection for a lumbosacral spine disorder because there 
was no current medical evidence of a low back disability.

The Veteran filed his petition to reopen service connection for a 
low back disorder in August 2007.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 Fed. 
Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the evidence in 
question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last, 
final July 1960 rating decision.  Specifically, a September 2006 
private orthopedic evaluation diagnosed lumbar spinal stenosis 
exacerbated by a recent ligament strain / sprain.  Subsequent 
private evaluations yielded a similar diagnosis.  Thus, presuming 
the credibility of this evidence, these records now demonstrate 
medical evidence of a current low back disability.  So this 
evidence relates to an unestablished fact necessary to 
substantiate his low back disorder claim and raises a reasonable 
possibility of substantiating his claim; that is to say, this 
evidence is new and material and his claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  




ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To this 
extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection for a low 
back disorder is reopened.  However, before addressing the merits 
of the underlying service connection claim, the Board finds that 
additional development of the evidence is required.  

First, the Veteran's VA treatment records on file date to May 
2010.  If the Veteran has received additional VA treatment at 
either a VA Medical Center (VAMC) or VA Clinic since May 2010, 
these records should be secured.  In addition, the Veteran has 
also indicated that he received treatment for a low back disorder 
at a VA clinic in Oakland Park, Florida.  He did not specify the 
dates of treatment, only that he began receiving VA treatment for 
his low back when he moved to Florida from Massachusetts.  He 
says these records may be stored in the new VA Clinic in Sunrise, 
Florida.  In any event, such records are not present in the 
claims folder.  See June 2008 personal statement; April 2008 NOD; 
December 2008 VA Form 9.  VA's duty to assist includes obtaining 
records of his relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2009).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by VA).  
Therefore, the RO should take appropriate steps to determine 
whether the above VA medical records exist, and if so, to obtain 
them on remand.

Second, the Veteran has stated on several occasions that he was 
treated post-service by several private chiropractor physicians 
beginning in the early 1960s.  See e.g., June 2008 personal 
statement.  However, he did not adequately complete the necessary 
authorization forms sent to him (VA Forms 21-4142) to secure 
these records.  In this regard, he did not provide the full names 
of the providers who treated him, the specific dates of 
treatment, or any address or telephone information.  VA is 
required to make reasonable efforts to obtain all "relevant" 
records, including private records like these, which the Veteran 
adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial request 
for the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, 
since the claim is already being remanded on other bases, once 
again contact the Veteran and ask that he complete and return the 
necessary authorization (VA Form 21-4142) for VA to obtain any 
private medical treatment records relevant to his low back 
disorder claim.  

Third, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his low back 
disorder on the basis of in-service incurrence.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81-85 (2006).  In this regard, the 
Veteran contends that his low back problems began when he injured 
his back during service in 1954.  See March 1960 original claim; 
December 2008 Substantive Appeal.  Service treatment records 
(STRs) document treatment for low back pain and tenderness in 
April 1954, September 1954, and October 1954, after the Veteran 
fell down three steps.  However, his March 1956 separation 
examination was negative for any low back disorder.  

Post-service, a June 1960 VA examiner noted the Veteran's 
complaints of back problems at the end of any week that he 
engages in lifting.  The Veteran self-treated this condition by 
way of heat packs.  No diagnosis was rendered for the low back.  
In fact, a June 1960 VA X-ray of the lumbosacral spine noted no 
bone or joint abnormality.  However, the Veteran credibly relates 
that he was treated for his low back pain with medication by a 
variety of private chiropractors beginning post-service in the 
early 1960s.  In addition, a private physician, Dr. A.D.W., MD., 
noted in a September 1988 report that the Veteran had an 
automobile accident 25 years prior, resulting in bilateral 
tingling of the legs, although it's unclear if this was related 
to a low back disorder.  Finally, in September 2006, a private 
orthopedic evaluation diagnosed the Veteran with lumbar spinal 
stenosis at L4-L5 exacerbated by a recent ligament strain / 
sprain as the result of a July 2006 motor vehicle accident.  The 
private physician opined that the Veteran's lumbar spinal 
stenosis preexisted the July 2006 motor vehicle accident.  It was 
also noted that the Veteran had a 40 year or more history of 
intermittent back pain treated by a chiropractor.  

In light of the above evidence, and based on the Court's recent 
decision in McLendon, a medical examination and opinion is 
required in this case to determine if any of his current low back 
disorder was incurred during service.     

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain if he has 
had any additional relevant treatment at a 
VA facility since May 2010.  Then obtain the 
records of any relevant medical treatment 
after May 2010, including records from the 
VA Outpatient Clinic in Broward Country, 
Florida.  In addition, contact the Veteran 
to ascertain the dates of his alleged low 
back treatment at the VA Clinic in Oakland 
Park, Florida.  See June 2008 personal 
statement.  Then obtain these records.  He 
has stated these records may be stored at 
the VA Clinic in Sunrise, Florida.  All 
attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.	Contact the Veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA to 
obtain any private medical treatment 
records relevant to his low back disorder 
claim that he adequately identifies.  Ask 
that he provide the full names of the 
providers who treated him, the specific 
dates of treatment, and any address or 
telephone information.  The Veteran is 
also asked to provide the records himself 
if he has them in his possession.  If he 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them.  

3.	After completion of the above development, 
arrange for the Veteran to undergo the 
appropriate VA examination to determine 
the nature and etiology of his current low 
back disorder.  The Veteran is hereby 
advised that his failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any current low back 
disorder is related to in-service 
treatment for a low back injury documented 
in April 1954, September 1954, and October 
1954 STRs.  In making this determination, 
the examiner should comment on the 
significance, if any, of intercurrent 
post-service motor vehicle accidents that 
occurred in the early 1960s and in July 
2006.  These intercurrent motor vehicle 
accidents were noted in a September 1988 
private report of Dr. A.D.W., MD., and 
September 2006, November 2006, and January 
2007 private orthopedic evaluations.  It 
is also emphasized that the Veteran 
credibly relates that he was treated for 
his low back pain with medication by a 
variety of private chiropractors beginning 
post-service in the early 1960s, even 
though these records are not present in 
the claims folder.  This fact should be 
taken under consideration in giving the 
opinion.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion - such as causation, is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record, 
including X-ray studies, past injuries, and 
assertions made by the Veteran.  If the 
examiner is unable to provide the requested 
opinion, please expressly indicate this and 
discuss why this is not possible or 
feasible. 

4.	Then readjudicate the low back disorder 
claim in light of the additional evidence 
obtained.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


